Kinsey, 0. J.
This case will probably in its future stages, involve questions, upon which it would be equally indecorous ■and unjust to pass a hasty decision : these questions, however, though they have been dwelt upon in the argument, do not require our opinion at this time.
The question before us is, whether this certiorari ought to be quashed ? Whether a certiorari is, or is not sustainable, is, as we Conceive, always a matter addressed to the sound discretion of the court. In this case we do not think that we are called upon, at this early stage of the proceedings, to enter into an examination of all the questions that have been discussed. I think the application premature, and am therefore of opinion the certiorari ought to be quashed. .
Smith, J. concurred with the Chief Justice.
Kirkpatrick, J.
I am decidedly of opinion, that the certiorari has issued prematurely : I am also clear, that this is not the proper mode of contesting the jurisdiction of any court. See 1 Lilly’s Abr. 363.
Certiorari quashed.